Filed 12/19/22
                       CERTIFIED FOR PUBLICATION

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                DIVISION ONE



 In re WALTER CHUNN III,                      A162583
           on Habeas Corpus.
                                              (Solano County
                                              Super. Ct. No. FCR319528)



       For many years, the Department of State Hospitals (DSH) has faced a
seemingly intractable problem of timely admitting criminal defendants and
other patients to its facilities once ordered to do so by our state courts.
Among those the DSH serves are defendants found incompetent to stand trial
(IST). Although the numbers have fluctuated, it is undisputed that there has
been a massive increase in referrals to the state hospital system over the past
decade and the capacity of the system to admit patients has failed to keep
pace. As the record in this case reflects, that failing has had very real
impacts on the IST defendants for whom the DSH is obligated to provide
services.
       In this proceeding, Walter Chunn III was found incompetent to stand
trial under Penal Code1 section 1368. After being ordered admitted to the
Napa State Hospital, he waited 75 days before he was admitted. Chunn



       All statutory references are to the Penal Code unless otherwise
       1

indicated.
sought a petition for writ of habeas corpus, complaining that DSH’s failure to
promptly commence competency assessment and treatment violated his state
and federal due process rights. Around the same time, defendants Pablo D.
Stallings and Alan Wakefield, Jr., who were also found incompetent to stand
trial, sought sanctions pursuant to Code of Civil Procedure section 177.5
against DSH for its failure to admit or otherwise undertake timely treatment
to restore them to competency. The trial court heard all three cases together.
      After multiple evidentiary hearings and rounds of briefing, the trial
court issued a countywide standing order finding that the DSH was not
adequately meeting its primary responsibility for the assessment and
treatment of IST defendants. The court concluded that notwithstanding
DSH’s claimed inability to provide comprehensive competency restoration
services due to the lack of bed space in its hospitals, DSH had at its disposal
a number of processes that would allow it to undertake assessment and
treatment services to stabilize and manage client symptoms while IST
defendants await placement. Finding the “plain meaning of the statutes at
issue and the constitutional rights of the defendants” entitled them to relief,
the court set forth a lengthy and detailed order, outlining steps DSH was
ordered to implement within specific timeframes to meet their obligations to
provide treatment and competency restoration services to all IST defendants
in Solano County. DSH timely appealed from that order.
      In the meantime, almost four months after the trial court in this case
issued its standing order, Division Two of this court issued its opinion in
Stiavetti v. Clendenin (2021) 65 Cal.App.5th 691 (Stiavetti). The Stiavetti
court concluded that the DSH had systematically violated the due process
rights of all IST defendants in California by failing to commence substantive
competency restoration services in a timely manner. Specifically, the



                                       2
Stiavetti court held that a statewide deadline of 28 days is the maximum
constitutional limit for commencement of substantive services to restore IST
defendants to competency. (Id. at pp. 694–695, 730, 737–738.)
      On appeal in this case, DSH argues that the trial court’s standing order
is flawed in numerous respects. DSH argues the order (1) violates separation
of powers principles, (2) conflicts with Stiavetti’s statewide deadline for the
provision of substantive services to restore competency and its holding
regarding the point at which DSH becomes legally responsible for IST
defendants, (3) improperly blames DSH for failings of county officials who
have responsibility for conditions at the jail, and (4) erroneously permits the
imposition of monetary sanctions in the amount of $1,500 per day for
noncompliance with its order.
      To add a further layer of complexity, since DSH appealed, the
Legislature has twice amended statutes governing the process for admission
of IST defendants and the responsibilities of DSH. We asked the parties for
supplemental briefing about the effect of some of the recent changes to the
law and whether this court should remand the matter to the trial court for
reconsideration of its order in light of the Stiavetti decision and subsequent
statutory changes.
      For reasons we will explain, we conclude the trial court’s thoughtful
and considered ruling did not violate separation of powers principles at the
time it was made, nor, for the most part, does it conflict with Stiavetti. We
disagree that the trial court’s weighing of the evidence and balancing of
competing interests in this case reflected an abuse of discretion or that the
court’s imposition of deadlines consistent with statutory law, constitutional
precedent, and legislative intent as reflected in then-existing law violated the
separation of powers doctrine. We appreciate the complex and difficult



                                        3
problems created by limited funding, resources, and bed space to treat IST
defendants at DSH facilities, and the many efforts by DSH, also
acknowledged by the trial court in this proceeding, to address them. We also,
however, agree with the trial court here and our many sister courts, that
such challenges do not relieve DSH of its responsibility to provide treatment
and competency restoration services within a reasonable period of time.
      Nonetheless, due to changes in the law, we conclude some aspects of
the order must be modified and others may be reconsidered. Accordingly, as
we elucidate below, we will remand for the trial court to reconsider its order
in light of Stiavetti and relevant statutory amendments.
                             I. BACKGROUND
A. IST Statutory Scheme
      A mentally incompetent defendant is one who, “as a result of a mental
health disorder or developmental disability, . . . is unable to understand the
nature of the criminal proceedings or to assist counsel in the conduct of a
defense in a rational manner.” (§ 1367, subd. (a).) A defendant may not be
tried or sentenced while mentally incompetent. (Ibid. [“A person shall not be
tried or adjudged to punishment . . . while that person is mentally
incompetent.”]; see People v. Rodas (2018) 6 Cal.5th 219, 230 [due process
precludes trial or conviction of mentally incompetent defendant].) When “a
doubt arises in the mind of the judge” and defense counsel agrees that the
defendant is or may be mentally incompetent, criminal proceedings must be
suspended until the question of the defendant’s competence has been
determined. (§ 1368, subds. (a)–(c); Rodas, at p. 231.) If a court finds that a
defendant is IST, the court shall order the defendant be delivered to a DSH
facility or any other public or private treatment facility “that will promote the




                                       4
defendant’s speedy restoration to mental competence.”2 (§ 1370,
subd. (a)(1)(B)(i).)
      Prior to making the commitment order, the court must order the
community program director or a designee to evaluate the defendant and
make a written recommendation as to the appropriate placement for the
defendant. (§ 1370, subd. (a)(2)(A)(i).) The court must also hear and
determine whether the defendant lacks capacity to make decisions regarding
the administration of antipsychotic medication, and under certain statutory
conditions, make appropriate orders regarding the administration of
antipsychotic medication as needed, including on an involuntary basis.
(§§ 1370, subd. (a)(2)(B), 1369.)
      Once a court orders an IST defendant’s commitment, it must provide
copies of documents specified by statute to the DSH or other treatment
facility, prior to the IST defendant’s admission. (§ 1370, subd. (a)(3).) Within
90 days of the court’s commitment order, the medical director of the DSH or
other treatment facility “shall make a written report . . . concerning the
defendant’s progress toward recovery of mental competence and whether the
administration of antipsychotic medication remains necessary.” (§ 1370,
subd. (b)(1); Jackson v. Superior Court (2017) 4 Cal.5th 96, 101.) If the 90-
day report indicates that the defendant has been restored to competency or is
unlikely to regain mental competence in the foreseeable future, the defendant
must be returned to the court no later than 10 days after receipt of the report.
(§§ 1370, subd. (b)(1)(A), 1372, subd. (a)(3)(C).) Defendants may not be
confined as an IST for more than two years, or longer than the maximum




      2Alternatively, the court may order an IST defendant placed on
outpatient status. (§ 1370, subd. (a)(1)(B)(i).)


                                       5
sentence for the most serious offense charged, whichever is shorter. (§ 1370,
subd. (c)(1).)
      In 2021, not long after the Stiavetti opinion issued, the Legislature
enacted an omnibus health trailer bill, Assembly Bill No. 133 (2021–2022
Reg. Sess.) (Stats. 2021, ch. 143.) (Assembly Bill 133). Effective July 27,
2021, the new legislation amended section 1370 to allow DSH to conduct
evaluations of IST defendants in county custody, pursuant to newly added
Welfare and Institutions Code section 4335.2, to determine whether a
defendant has (1) regained competence, (2) is unlikely to regain competence
in the foreseeable future, or (3) should be referred for a county diversion
program or an outpatient program. (§ 1370, subd. (a)(1)(H)(i), as amended by
Stats. 2021, ch. 143, § 343.) Assembly Bill 133 also added section 4335.2 to
the Welfare and Institutions Code, which established a program for DSH to
perform “reevaluations” of IST defendants, primarily through telehealth
evaluations.3 As originally enacted, section 4335.2 provided that such
evaluations were intended for IST defendants “who have been waiting for
admission to [DSH] 60 days or more from the date of the commitment.”
(Stats. 2021, ch. 143, § 351.) The statute expressly stated that “[b]eginning
July 1, 2021, the department, or its designee, shall have the authority and
sole discretion to consider and conduct reevaluations for IST defendants



      3 Assembly Bill 133 also added section 4147 to the Welfare and
Institutions Code, which provided for an “Incompetent to Stand Trial
Solutions Workgroup” comprised of members of relevant state agencies, the
Judicial Council, local government and justice system partners, and
representatives of patients and their family members as needed to “confront
the crisis of individuals found incompetent to stand trial (IST) and in
recognition of the importance of these defendants who are committed to the
State Department of State Hospitals to begin receiving competency treatment
as soon as practicable . . . .” (Stats. 2021, ch. 143, § 350.)


                                       6
committed to and awaiting admission to the department for 60 days or more.”
(Ibid.) It further stated: “At the sole discretion of the department, the
department clinician or contracted clinician may conduct in person, or video
telehealth, evaluations of IST defendants at the local jail for those IST
patients awaiting admission more than 60 days since their commitment to
the department.” (Ibid.)
      In 2022, the Legislature passed Senate Bill No. 184 (2021–2022 Reg.
Sess.) (Senate Bill 184), which amended Welfare and Institutions Code
section 4335.2 to eliminate the requirement that the program only serve
defendants who have been waiting 60 days or more for admission.4 (Welf. &
Inst. Code, § 4335.2, subd. (b), as amended by Stats. 2022, ch. 47, § 53.) As
noted above, we asked the parties to file supplemental briefs addressing the
impact of the changes in legislation on the validity of the trial court’s order in
this matter, and whether remand for reconsideration of its order in light of
Stiavetti and recent statutory changes would be appropriate.
B. Factual and Procedural Background
      In February 2016, Chunn filed a petition for writ of habeas corpus in
propria persona, asserting that he was competent to stand trial and that his
constitutional rights had been violated because Napa State Hospital failed to
admit and evaluate him, depriving him of a reasonable means of contesting
his commitment. The trial court ordered DSH to show cause why the court
should not impose an injunction requiring DSH to admit IST defendants in
Solano County for evaluation and treatment within a set period of time.5


      4 The legislation was effective June 30, 2022, the day before the reply
brief in this matter was filed.
      5 Although Chunn was admitted to Napa State Hospital the day before
he filed his petition for writ of habeas corpus, the trial court elected to
continue the proceeding because it raised an “important public concern that

                                        7
DSH filed a return, and Chunn, represented by appointed counsel filed a
traverse, requesting an evidentiary hearing. The trial court granted his
request for an evidentiary hearing.
      Meanwhile, two other Solano County IST defendants, Pablo D.
Stallings and Alan Wakefield, Jr., sought sanctions against DSH for failing to
timely admit them for competency restoration treatment. The trial court
informally joined Chunn’s habeas proceeding with the Stallings and
Wakefield matters because the three cases involved similar factual and legal
issues.6
      The parties submitted multiple declarations, witness lists, requests for
judicial notice, and supplemental briefing addressing specific questions
outlined by the trial court in a detailed written order. In February 2019, the
evidentiary hearing commenced.7 The hearing took place on February 4, 5,
and May 23, 2019. The parties submitted additional declarations and
briefing after the hearing. The parties gave closing arguments in October
2020, and submitted further supplemental briefing and declarations after
closing arguments.
      On February 26, 2021, the trial court issued an amended 35-page
standing order concluding that defendants had established their entitlement
to meaningful relief. The court began by summarizing the factual
backgrounds of Chunn, Stallings, and Wakefield, describing the delay in


touches on the rights of a class of individuals and is likely to recur in the
future.”
      6   Stallings and Wakefield are not parties to this appeal.
      7As the trial court explained in its final order, the court “with the
assent of the parties, slowed these proceedings to afford DSH the opportunity
to pursue remedial measures and meaningfully address” the waitlist for
admission to DSH without judicial intervention.


                                         8
evaluation and treatment services after their respective orders of
commitment and the substantial evidence of decompensation each
experienced during the time they were awaiting placement. Discussing the
role of the DSH in treating IST defendants, the trial court reviewed statistics
reflecting a substantial increase in admissions over the past decade and an
expanding waitlist which continued to grow despite DSH’s efforts to both
expand its capacity and reduce its demand by, among other things,
constructing new facilities, establishing jail-based competency treatment
(JBCT) programs in a number of county jails, and drafting mental health
diversion legislation, which was successfully adopted. During this time,
courts throughout California had made a range of orders seeking to
remediate delays by issuing county-specific standing orders requiring DSH to
place defendants within a certain period of time or imposing sanctions to
compel prompt placement. The trial court also noted that DSH had been
engaged in litigation for many years regarding its failure to provide adequate
psychiatric services to mentally ill persons being held in state prisons.
      The trial court’s order next summarized the evidence presented with
respect to the lack of treatment for Solano County IST defendants in
particular. Documents submitted by DSH Chief of Research, Evaluation, and
Data Janna Lowder-Blanco showed that between 2015 and early 2020,
Solano County IST defendants experienced average placement delays
between 55 and 93 days to either a state hospital or JBCT program. The
court noted that the parties had “offered substantial evidence that IST
defendants receive little if any ameliorative care in Solano County pending
IST placement.”
      In particular, the trial court noted Deputy Sergeant Rondo Sands of the
Solano County Sheriff’s Department, who served as the liaison between the



                                       9
court and the DSH, testified regarding the circumstances of untreated IST
defendants “languishing in his jail.” Sands described “a wide range of
troubling behavior and IST defendant suffering, noting that they routinely
engage in self-injurious behavior, feces smearing, and other shocking
behaviors, and that they pose a significant risk of harm to staff and other
inmates.” DSH, on the other hand, offered evidence of limitations in caring
for IST defendants in Solano County which, it contended, exacerbated
existing waitlist problems. Specifically, the court noted that DSH presented
evidence that (1) local jail and mental health agencies undertake no
meaningful effort to seek involuntary psychotropic medication orders for
persons in distress, allowing defendants to decompensate without treatment;
(2) there is no continuity of care for persons traveling in and out of jail,
resulting in increased mental illness symptoms and reduced amenability to
treatment; (3) the county offers no outpatient competency restoration services
or alternatives for IST defendants; and (4) even after DSH developed funding
for local mental health diversion programs, Solano County failed to submit a
funding plan to the state, resulting in the loss of millions of dollars that
might have helped reduce the IST backlog.
      IST defendants in Solano County, the trial court explained, “are
usually held in solitary cells or restricted conditions for at least 6 weeks after
the initial declaration of doubt regarding their competency as the court
awaits alienist evaluations and placement recommendations. These
defendants have often clinically deteriorated even before the DSH
commitment order is made and quite often (as occurred in all 3 cases at issue
here) their troubling symptoms have increased during the period of time after
the commitment order and before DSH offers them a bed. The situation is
dire for these patients as they routinely face another 60–90 days without



                                        10
treatment after the DSH commitment is made until treatment commences.”
The court wrote, “The IST defendants in this case have established that they
and other similarly-situated IST defendants have suffered and are suffering
devastating injury as they are warehoused without meaningful treatment as
they await DSH intervention,” noting “[t]his calamity presents specific
challenges not necessarily present in other jurisdictions where local facilities
provide at least some ameliorative care.” (Fn. omitted.)
      In its legal analysis, the trial court examined at length the federal and
state case law addressing the constitutional and statutory rights of IST
defendants to compel assessment and treatment, the evidence of harm
presented by Chunn, Stallings, and Wakefield, and the meaning of
“commitment” in section 1370 as it relates to DSH’s responsibility to
undertake its duties to assess and treat IST defendants promptly.
      Further, the court looked to timelines in section 1370 and other
statutory schemes, including the criminal code and the Lanterman-Petris-
Short Act (Welf. & Inst. Code, § 5000 et seq.), to discern legislative goals with
respect to the prompt assessment and treatment of mentally ill persons,
noting it was “difficult to reconcile DSH’s position that a 60-day delay in
commencement of treatment of persons in jail is legislatively-authorized when
the existing mental health system for seriously-mentally ill persons not in jail
contemplates completion of the evaluative and stabilization process within 48
days.” The court then pointed to the United States Supreme Court’s opinion
in Jackson v. Indiana (1972) 406 U.S. 715, 738, which held that an IST
defendant cannot be held “more than the reasonable period of time necessary
to determine whether there is a substantial probability that he will attain
that capacity in the foreseeable future” and that “even if it is determined that
the defendant probably soon will be able to stand trial, his continued



                                       11
commitment must be justified by progress toward that goal.” The trial court
explained there was “nothing in the factual record of this cases [sic] that
establishes that, during these lengthy delays, these IST defendants are
making progress towards a determination of their competency or towards the
restoration thereof.”
      In its discussion of the legal issues presented, the trial court
highlighted “a separate question that recent litigation has not addressed:
Assuming delays in placement following a commitment order to DSH, is DSH
responsible for patient care pending placement?” Drawing on evidence in the
record that “DSH has a range of tools at its disposal to increase its treatment
capacity,” including “jail-based treatment and telecare,” the trial court
concluded that DSH had demonstrated its ability to provide psychiatric
assessment and treatment services “notwithstanding the alleged
unavailability of bed space.” The court noted the provision of ameliorative
care pending placement of IST defendants would serve several important
legislative goals of section 1368, by (1) identifying section 1368 outliers
(either malingerers or individuals unlikely to be restored to competency) who
could promptly be redirected from the IST waitlist; (2) ensuring that the
continued commitment of IST defendants is justified by progress toward
restoration of competency; and (3) most importantly, treating symptoms and
easing the suffering of IST defendants.
      At the conclusion of its order, the trial court summarized its findings
and issued a detailed, county-wide standing order. Specifically, the court
found that (1) DSH had failed to provide IST defendants in Solano County
prompt treatment or assessment services after their commitment for
competency restoration services; (2) defendants were suffering from “extreme,
severe, debilitating mental and physical conditions, to such a degree that it



                                       12
violates our concepts of dignity, civilized standards, humanity and decency”;
(3) defendants were not being afforded adequate local treatment for their
conditions; (4) DSH justifications for their failure to promptly afford
treatment services did not negate their obligation to do so and the plain
meaning of the statutes at issue and the constitutional rights of defendants
supported their right to relief; (5) notwithstanding DSH’s failure to promptly
place IST defendants, DSH had a “separate responsibility to provide prompt
psychiatric and medical assistance to these suffering mentally ill persons
until such time as full competency restoration treatment can commence”; and
(6) the “more detailed and formal structure of a general order” would enhance
the court’s capacity to protect defendants’ rights, while alleviating their
suffering and creating a compliance structure for the imposition of
“meaningful and effective sanctions” should the orders fail to result in
improved responses.
      Accordingly, the court ordered as follows:
      “1.   For purposes of this order, each Solano County IST defendant
shall be deemed committed to the care of DSH upon receipt by DSH of the
court’s commitment order.
      “2.   Upon receipt of that commitment order, if defendant cannot be
placed in a designated state hospital facility within 72 hours, DSH shall
commence meaningful engagement with the defendant and psychiatric
treatment prior to the expiration of those 72 hours. At a minimum that DSH
shall evaluate defendant’s condition and determine whether defendant is
suffering from significant cognitive, emotional and/or physical symptoms of
his mental illness which will continue or be exacerbated if placement does not
immediately occur. If such symptoms are present, DSH shall undertake
prompt and meaningful efforts to treat defendant’s symptoms.



                                       13
      “3.   If defendant is in need of psychotropic medication or other
medical interventions, DSH shall pursue such interventions either
voluntarily, though [sic] meaningful engagement efforts with defendant in a
clinically-appropriate manner, or by initiating proceedings to seek
authorization for the involuntary administration of such medications.
      “4.   If DSH fails or declines to assess and undertake meaningful
treatment to address defendant’s immediate psychiatric needs and attempt to
alleviate defendant’s severe symptoms within 72 hours, then placement in a
DSH facility must occur within 7 days of the commitment order.
      “5.   If DSH does not place defendant within 7 days, it shall, within
seven days of placement order, determine when defendant is likely to be
placed in a state hospital, JBCT program, or other competency restoration
program and shall notify the court and counsel of the anticipated placement
date. If placement is not anticipated to occur within 28 days of commitment
order, DSH shall develop a written remediation treatment plan to actively
treat defendant’s significant symptoms pending commencement of full IST
placement. DSH shall provide a copy of that written plan to the court and
counsel.
      “6.   The treatment detailed in that remediation plan shall continue
unabated, as medically appropriate, throughout the course of defendant’s
continued placement in jail awaiting entry into a DSH facility or program.
      “7.   If DSH has failed to place defendant in a state hospital, JBCT
program, or other program within 28 days of the court’s commitment order,
DSH shall provide to the court a weekly written report describing its efforts
to remediate the symptoms of defendant, the treatment plan, the nature and
extent of defendant’s ongoing symptoms, and an estimate of date of projected




                                      14
admission. That report shall also address DSH capacity to complete the
competency evaluation within 90 days of the placement order.
      “8. The Court finds and orders that the 90 day evaluative report
mandated by Penal Code section 1370[, subdivision] (b)(1) shall be due 90
days from its commitment order. For all the reasons discussed in this ruling,
the Court rejects the DSH assertion that the clock for this requirement does
not start running until defendant has been placed in one of its facilities.
      “9.     Nothing in this order shall preclude DSH from relying on local
treatment providers or contractors to assist it in complying with the terms of
this order. DSH may contract with, seek to compel, or otherwise pursue all
available avenues to induce local agencies to assist it in complying with these
orders and provide prompt, meaningful psychiatric assistance to these
defendants.
      “10. The Court finds that each day of delay in placement or
commencement of treatment poses a substantial risk of significant harm and
injury for each IST defendant. Accordingly, for purposes of both recognizing
the gravity of this suffering and encouraging prompt DSH compliance with
this order, the Court shall deem each 24-hour period of non-compliance a
new, separate and distinct violation of its orders for purposes of imposing
potential sanctions under [Code of Civil Procedure] section 177.5. The trial
court managing each case, may, in its discretion, schedule daily contempt
hearings during the period of delays in commitment at which time the court
may seek to impose daily sanctions, presumably in an amount equal to the
costs of actually providing these defendants treatment each day, but in no
circumstances more than $1500 per day or event.”
      The court stayed implementation of the standing order to September 1,
2021, to allow DSH time to fully develop its ability to comply with the



                                       15
standing order. The court also observed that the imposition of sanctions
against DSH in the Stallings and Wakefield matters would not be productive
“in light of the significant passage of time since commencement of these
proceedings,” but offered appreciation to both defendants for their
“participation and willingness to allow their individualized circumstances to
demonstrate the systematic problems with our competency restoration
processes.” DSH timely appealed.
                               II. DISCUSSION
A. Standard of Review
      The trial court’s standing order in this case was a permanent
injunction. On appeal, we review the decision to grant injunctive relief for
abuse of discretion. (In re Loveton (2016) 244 Cal.App.4th 1025, 1042–1043
(Loveton); Stiavetti, supra, 65 Cal.App.5th at p. 705.) As our Supreme Court
has explained, that standard “is not a unified standard; the deference it calls
for varies according to the aspect of a trial court’s ruling under review.”
(Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711.) We review a trial
court’s factual findings for substantial evidence and its conclusions of law de
novo. Its application of the law to the facts is reversible only if it is arbitrary
and capricious. (Id. at pp. 711–712.) On appeal of a countywide standing
order granting injunctive relief to IST defendants, we review for an abuse of
discretion “the trial court’s weighing of the evidence presented and its
balancing of the competing interests involved in determining the necessity for
and scope of equitable relief.” (Stiavetti, at p. 706.)
B. Due Process Rights of IST Defendants
      Before turning to the merits of the parties’ arguments, we will briefly
review relevant legal authority regarding the constitutional rights of IST




                                        16
defendants.8 Under both the federal and California Constitutions, IST
defendants have constitutional due process liberty interests. (U.S. Const.,
14th Amend.; Cal. Const., art. I, § 7, subd. (a).) IST defendants “cannot be
held more than the reasonable period of time necessary to determine whether
there is a substantial probability that he [or she] will attain that capacity in
the foreseeable future. If it is determined that this is not the case, then the
State must either institute the customary civil commitment proceeding that
would be required to commit indefinitely any other citizen, or release the
defendant. Furthermore, even if it is determined that the defendant probably
soon will be able to stand trial, his [or her] continued commitment must be
justified by progress toward that goal.” (Jackson v. Indiana, supra, 406 U.S.
at p. 738, fn. omitted; In re Davis (1973) 8 Cal.3d 798, 801; Jackson v.
Superior Court, supra, 4 Cal.5th at p. 100.)
      For more than a decade now, California courts have wrestled with the
problem of timely hospital admissions for IST defendants once they have
been ordered committed because the number of IST defendants has
outstripped space available for treatment in DSH facilities.9 (People v.


      8 Other courts have thoroughly examined the development of our law
on this subject. (See, e.g., Stiavetti, supra, 65 Cal.App.5th at pp. 706–711;
Loveton, supra, 244 Cal.App.4th at pp. 1036–1042; People v. Brewer (2015)
235 Cal.App.4th 122, 130–132.)
      9  Federal courts have also addressed the issue of what constitutes a
reasonable period of time to await restoration of competency treatment in
light of federal due process requirements. (See Oregon Advocacy Center v.
Mink (9th Cir. 2003) 322 F.3d 1101, 1122–1123 [upholding injunction
imposing seven-day deadline for admission of mentally incapacitated
criminal defendants to Oregon State Hospital]; Trueblood v. Wa. Dept. of
Social & Health Servs. (W.D.Wn. 2015 ) 101 F.Supp.3d 1010, 1022–1024
(Trueblood I) [imposing seven-day deadline for admission to hospital for
competency restoration services for IST defendants in Washington], reversed
in part on another ground in Trueblood v. Wash. Dept. of Social & Health

                                       17
Kareem A. (2020) 46 Cal.App.5th 58, 66–67 (Kareem A.).) IST defendants
subjected to lengthy wait times have sought and obtained relief in various
forms, resulting in a patchwork of decisional law governing the reasonable
admission deadlines to treatment facilities and consequences for failure to
meet them. (See In re Mille (2010) 182 Cal.App.4th 635, 649–650 [84-day
wait for admission to state hospital was not reasonable in light of statutory
requirement that DSH report on progress toward restoration of competence
within 90 days]; In re Williams (2014) 228 Cal.App.4th 989, 1014, 1018 [two
years between incompetency finding and placement order for treatment was
unreasonable; developmentally disabled defendant was to be placed in
treatment facility within 45 days or released]; People v. Brewer, supra,
235 Cal.App.4th at pp. 137–143 (Brewer) [court did not violate separation of
powers or abuse its discretion in issuing amended standing order requiring
transfer of Sacramento County IST defendants to DSH within 14 days of
commitment order, but appellate court remanded for reconsideration of
deadline in light of statutory changes]; Loveton, supra, 244 Cal.App.4th at
pp. 1043–1044 [upholding 60-day limit for transfer of Contra Costa County
IST defendants to DSH-Napa]; People v. Hooper (2019) 40 Cal.App.5th 685,
688–689 [affirming award of monetary sanctions for violation of Contra Costa
County standing order requiring IST defendants be admitted within 60 days];
Kareem A., at pp. 68–71, 76–77 [affirming awards of monetary sanctions
against DSH for failure to admit IST defendants within 60 days or more of
commitment and rejecting challenge to 30-day deadline imposed by trial
court for admission of IST defendants in commitment orders]; People v.



Servs. (9th Cir. 2016) 822 F.3d 1037, 1046 (Trueblood II); Advocacy Center v.
Louisiana Dept. of Health (E.D. La. 2010) 731 F. Supp.2d 603, 621–624, 627
[imposing 21-day deadline for admission of IST defendants in Louisiana].)


                                      18
Aguirre (2021) 64 Cal.App.5th 652, 655–659, 670 (Aguirre) [affirming award
of sanctions against DSH for failing to timely admit San Joaquin County IST
defendants].)
      Most recently, in Stiavetti, supra, 65 Cal.App.5th 691, Division Two of
this court considered the trial court’s imposition of a statewide deadline to
protect IST defendants’ rights to due process. The Stiavetti court approved a
statewide deadline requiring that IST defendants begin receiving competency
restoration services within 28 days from the date of service of the
commitment packet, a time that reflects the “maximum constitutionally
permissible delay in commencing substantive services.” (Id. at pp. 727, 730.)
We turn now to Chunn’s argument that the trial court’s standing order in
this case violates several aspects of Stiavetti.
C. Stiavetti v. Clendenin
      DSH contends that the trial court’s order “is facially inconsistent” with
Stiavetti in “multiple significant respects.”
      As noted previously, about four months after the trial court entered its
standing order in this case, Division Two of this court issued its opinion in
Stiavetti. In that case, family members of IST defendants and two
organizations filed a petition for writ of mandate and complaint for
declaratory and injunctive relief against DSH and the Department of
Developmental Services. (Stiavetti, supra, 65 Cal.App.5th at pp. 694, 703.)
After extensive briefing and presentation of evidence, the trial court
concluded that DSH had systematically violated the due process rights of IST
defendants who are committed to DSH.10 (Id. at pp. 703–704.) The trial



      10We do not discuss the Stiavetti case as it pertains to IST defendants
committed to the State Department of Developmental Services, as they are
not relevant to the issues in this appeal.


                                        19
court determined that due process requires DSH to commence substantive
services to restore an IST defendant to competency within 28 days of the date
of service of the commitment packet that the court is required to provide
under section 1370, subdivision (a)(3). (Stiavetti, at p. 704.)
      The Court of Appeal affirmed the order as to IST defendants.
Following a thorough review of relevant constitutional provisions and case
law regarding the rights of IST defendants, the appellate court considered
the propriety of a statewide deadline to remedy the ongoing violation of IST
defendants’ due process rights. (Stiavetti, supra, 65 Cal.App.5th at pp. 706–
714.) The court rejected DSH’s argument that the “reasonable length of time
for admission of IST defendants must be decided on a case-by-case basis,
depending on the factual circumstances.” (Id. at p. 713.) Rather, the court
acknowledged the many efforts of California courts through individual and
standing orders to resolve the problem of increasing delays in admitting IST
defendants to DSH, but noted such “[a]ttempts to enforce the constitutional
rights of IST defendants on a case-by-case—or even county-by-county—basis
have not succeeded . . . because they do not provide the uniformity and
predictability essential to effective enforcement.” (Id. at p. 714.)
“Considering the evidence of longstanding and continuing delays in
admission of IST defendants, the absence thus far of legislative action on this
specific issue, and the necessarily piecemeal nature of the remedies imposed
by the Courts of Appeal of this state,” the Stiavetti court concluded “the trial
court reasonably determined that a uniform statewide deadline is necessary
to ensure the commencement of substantive services for these defendants
within a ‘reasonable period of time.’ ” (Ibid.) The Stiavetti court also
affirmed the trial court’s conclusion that the “transfer of responsibility point
for DSH” is the date of service of the commitment packet. (Id. at p. 722.)



                                        20
      Turning to the issue of the “ ‘maximum constitutionally permissible
delay’ before provision of competency services,” the court rejected DSH’s
argument that a 28-day limit was arbitrary and improper. (Stiavetti, supra,
65 Cal.App.5th at pp. 724–727.) First, the court concluded that the trial
court had appropriately balanced IST defendants’ private interests in their
fundamental right to liberty, the government’s interests in its fiscal and
administrative constraints, statutory reporting requirements, and in bringing
those accused of crime to trial, and “reasonably found, after weighing the
relevant interests involved, that defendants’ systematic deprivation of IST
defendants’ ‘substantive liberty interests under the Fourteenth Amendment’
was a significant factor in determining the maximum constitutionally
permissible delay in commencing substantive services.” (Ibid.) Next, the
appellate court observed, the trial court considered and gave particular
weight to timing requirements in the statutes governing IST defendants and
other relevant statutory schemes, including pretrial timelines in criminal
matters generally and the procedures for involuntary treatment under the
Lanterman-Petris-Short Act. (Stiavetti, at pp. 727–729.) Finally, the trial
court reviewed and gave substantial weight to federal case law imposing
statewide deadlines of between seven and 21 days from commitment to
admission of IST defendants in other states. (Id. at p. 729.) Recognizing the
trial court’s “careful consideration of the extensive evidence presented about
IST defendants and defendants’ processes throughout California, its thorough
analysis of the relevant case law and statutory schemes in light of that
evidence, and its balancing of the individual liberty and governmental
interests involved,” the Stiavetti court held the trial court had “acted within
its broad discretion” in finding that due process requires commencement of




                                       21
substantive competency services for IST defendants within a maximum of 28
days of service of the commitment packet. (Id. at p. 730.)
      1. DSH Responsibility for IST Defendants
      DSH first asserts the trial court in this case erred in concluding that
Solano County IST defendants “shall be deemed committed to the care of
DSH upon receipt by DSH of the court’s commitment order.” Chunn concedes
that the trial court’s standing order must be modified to provide that
responsibility for the treatment of IST defendants transfers to the DSH upon
service of the commitment packet under section 1370, subdivision (a)(3).
      We agree. Stiavetti held that the “transfer of responsibility point for
DSH is the date of service of the commitment packet.” (Stiavetti, supra,
65 Cal.App.5th at p. 722.) The commitment packet contains documents that
provide crucial information about the defendant, including the commitment
order, information about the defendant’s sentence and criminal history,
court-ordered psychiatric examination or evaluation reports, the community
program director’s recommendation for placement, and medical records.
(§ 1370, subd. (a)(3).) Because the commitment order cannot be implemented
until the court serves DSH with the commitment packet, DSH is not legally
responsible for IST defendants until that occurs. (Stiavetti, at p. 721.) As the
Stiavetti court made clear, however, the point of responsibility transfer is the
“date of service of the commitment packet, not the date DSH considers a
packet complete.” (Id. at p. 722.) Accordingly, the trial court must modify its
standing order to provide that each Solano County IST defendant shall be
deemed committed to the care of DSH upon service by the court of the
commitment packet required by section 1370, subdivision (a)(3), whether or
not the packet is complete. (Stiavetti, at pp. 721–722.)




                                       22
      2. 28-day Deadline
      DSH next argues the trial court’s order requiring meaningful
engagement and psychiatric treatment of a defendant within 72 hours and
placement in a DSH facility within seven days if that does not occur is plainly
inconsistent with Stiavetti’s constitutional rule. Chunn responds that the
trial court’s standing order is consistent with Stiavetti, because like the order
in Stiavetti, the order in this case requires commencement of substantive
competency restoration services within 28 days.
      The trial court’s standing order requires that if DSH does not place an
IST defendant in one of its facilities within seven days, it shall “within seven
days of placement order”11 determine whether placement will occur within 28
days, and if not, develop and implement a written remediation treatment
plan to actively treat the defendant’s symptoms pending commencement of
full IST placement. It also requires that after 28 days, DSH shall provide
weekly written reports to the court that describe its efforts to comply with the
treatment plan and include an estimate for projected admission. We agree
that these aspects of the order identify 28 days as an important marker for
admission to a DSH facility or treatment program, but they do not clearly
state competency restoration services must begin within 28 days. Of course,
the order was made before the Stiavetti decision, without the benefit of its
guidance establishing a statewide constitutional maximum deadline of 28
days for commencement of substantive competency restoration services.




       No party discusses this phrase and it is unclear to us what
      11

“placement order” means.


                                       23
Accordingly, we will remand for the trial court to reconsider its order and
incorporate any appropriate changes in light of Stiavetti.12
      As to the provision of the court’s order requiring “meaningful
engagement” and “psychiatric treatment” within 72 hours, we disagree the
trial court’s order is inconsistent with the holding of Stiavetti. As the
Stiavetti court explained, that case was concerned with “the maximum
constitutionally permissible delay for commencement of substantive services
for IST defendants after a trial court has found them incompetent and
ordered them committed to DSH,” defining “substantive services” as the
“receipt of substantive services to restore competency . . . with the goal of
allowing criminal proceedings to resume.” (Stiavetti, supra, 65 Cal.App.5th
at p. 694; see id. at p. 695 [DSH systematically violated due process rights of
all IST defendants in California by “failing to commence substantive services
designed to return those defendants to competency”].)
      The trial court’s order in this case requiring engagement with IST
defendants and treatment of severe symptoms within 72 hours was aimed, as
the court explained, at a different problem—what to do with IST defendants
to stabilize their condition and provide humane treatment prior to their
transfer to a DSH facility for commencement of full competency restoration
services. As noted earlier, in its discussion of the legal issues presented, the
trial court’s order highlighted “a separate question that recent litigation has
not addressed: Assuming delays in placement following a commitment order
to DSH, is DSH responsible for patient care pending placement?” Drawing on
evidence in the record that “DSH has a range of tools at its disposal to



      12We discuss further below, DSH’s argument that the reporting
requirement in the trial court’s standing order violates separation of powers
principles.


                                       24
increase its treatment capacity,” including “jail-based treatment and
telecare,” the trial court concluded that DSH had demonstrated its ability to
provide psychiatric assessment and treatment services “notwithstanding the
alleged unavailability of bed space.” The court also noted the provision of
ameliorative care pending placement of IST defendants in DSH facilities
would serve important legislative goals of section 1368, including, among
other things, treating symptoms and easing the suffering of IST defendants.
      Stiavetti’s holding that 28 days is the outer limit for a maximum delay
in commencement of competency restoration services statewide does not mean
that a trial court is without authority to consider, on the record before it,
whether IST defendants are in need of services to treat the most severe
symptoms of their mental illness and stabilize their condition before
competency restoration services begin. Here, based on ample evidence that
the three defendants in this case decompensated quickly, suffered “severe
harm,” and “their troubling symptoms [had] increased” while awaiting
admission to a hospital, the trial court ordered that DSH must evaluate and
begin stabilizing treatment of significant and severe symptoms defendants
might be experiencing within 72 hours. We fail to see how that order
conflicts with Stiavetti’s maximum outer limit deadline for commencement of
competency restoration services.
      DSH complains that the trial court’s standing order in this case
“resurrects one of the problems that Stiavetti’s statewide deadline sought to
solve—the piecemeal variation in timing from county to county.” But the
problem the trial court’s 72-hour requirement here addressed was a different
issue than that addressed in Stiavetti—that is, not when competency
restoration services must begin, but what obligations DSH has to IST
defendants for whom it is responsible before restoration services begin. We



                                        25
acknowledge DSH’s legitimate concern about the possibility that such orders
imposed on a county-by-county basis could make compliance and enforcement
challenging, but our review of the trial court’s order is limited by the nature
of that order. The trial court’s decision in this case was a countywide order
based on the record before it; unlike the Stiavetti court, we do not have before
us a decision on a statewide basis.13
      Although we conclude the trial court’s order in this case does not
conflict with the holding of Stiavetti, we also conclude, for reasons discussed
further below, that the provision of the standing order requiring evaluation of
IST defendants within 72 hours is problematic under recent statutory
amendments.
D. Separation of Powers
      DSH argues that the trial court’s standing order violates separation of
powers principles because it created “a host of new obligations that have no



      13 Indeed, in highlighting the problem of piecemeal variation from
county-to-county, DSH cites to a portion of Stiavetti which quotes from
Loveton, supra, 244 Cal.App.4th at pages 1047–1048 & footnote 19, and
explains, “These passages from Loveton make clear that we were not
attempting to define an outside constitutional limit for admission to DSH for
IST defendants statewide.” (Stiavetti, supra, 65 Cal.App.4th at pp. 719–720.)
The Stiavetti court then explains, “In this case, we are addressing a very
different situation involving a statewide order that includes all California
counties and all DSH facilities.” (Id. at p. 720.) Here, as in Loveton, we are
reviewing the propriety of the trial court’s order based on a standing order for
a single county. (See Loveton, at p. 1028.) Moreover, while we agree that a
statewide solution to this issue would be preferable, we echo the observations
of many courts that the legislative and executive branches are better
positioned to fashion such solutions with respect to adequate treatment and
competency restoration services for IST defendants. (See, e.g., Stiavetti, at
p. 737; Loveton, at pp. 1047–1048, fn. 19; Brewer, supra, 235 Cal.App.4th at
p. 154 (conc. & dis. opn. of Nicholson, J.); In re Williams, supra,
228 Cal.App.4th at pp. 1018–1019.)


                                        26
express or implied basis in California’s statutory IST commitment scheme or
any other pertinent statute,” and thus, the court “engaged in unilateral
lawmaking.” Specifically, DSH contends the trial court’s order, requiring
either state hospital admission of Solano County IST defendants within 72
hours of receipt of a commitment order or commencement of evaluation and
treatment services for those defendants, exceeded the court’s power and
“cross[ed] the line from mere enforcement of existing duties to blatant judicial
revision of the Department’s statutory obligations.” DSH also asserts the
trial court’s requirement that DSH prepare written treatment plans and
weekly progress reports in cases where it is not anticipated that an IST
defendant will be admitted within 28 days of the commitment order violates
separation of powers by imposing reporting requirements not contemplated
under the statutory scheme.
      Our courts have repeatedly concluded that the setting of deadlines for
the treatment and admission of IST defendants to state hospitals does not
violate the separation of powers doctrine. In Brewer, supra, 235 Cal.App.4th
122, for example, the appellate court rejected DSH’s argument that the trial
court lacked fundamental jurisdiction to issue a countywide standing order
requiring transfer of IST defendants within 14 days of the commitment order.
Noting that section 1370 itself provides a deadline for transfer to a state
hospital by requiring that a progress report be submitted to the court within
90 days of commitment, the Brewer court explained, “In setting a deadline for
transfer, a court is not rewriting or adding to the statute. Instead, the court
is enforcing the statutory imperative for a meaningful progress report within
90 days of the commitment order. The court can do this only by ‘ensur[ing]
that the defendant is actually transferred to the state hospital within a
reasonable period of time.’ [Citation.] Setting a deadline—establishing the



                                       27
outer limit of a reasonable time—does not violate the separation of powers
doctrine. A court acts within its constitutional core function and does not
violate the separation of powers doctrine when it interprets and applies
existing laws and carries out the legislative purpose of statutes. [Citation.]
That is all the transfer deadline does.” (Brewer, at p. 137; see Stiavetti,
supra, 65 Cal.App.5th at pp. 724–730 [upholding a statewide standing order
requiring DSH to provide substantive competency restoration treatment to
ISTs within 28 days of service of the commitment packet]; Loveton, supra,
244 Cal.App.4th at pp. 1043–1044 [court did not violate separation of powers
doctrine by setting a 60-day deadline as constitutional “ ‘outer limit’ ” for
transfer of Contra Costa County IST defendants]; Aguirre, supra,
64 Cal.App.5th at p. 670 [rejecting argument that sanctions order violated
separation of powers by directing executive agency to transfer funds to the
judicial branch].)
      DSH contends the trial court’s order in this case is different than the
orders in Brewer, Loveton, and Aguirre, however, because the trial court’s
“three-day admit-or-treat deadline” is not reasonably tethered to any existing
statutory obligations and has no logical connection to the 90-day reporting
requirement. We disagree.
      Under section 1370, subdivision (a)(1)(B)(i), once the court determines a
defendant is IST, the court must order that defendant be delivered to a DSH
facility “that will promote the defendant’s speedy restoration to mental
competence.” (Italics added.) In addition to that requirement, and to the 90-
day reporting requirement under section 1370, subdivision (b)(1), the
statutory scheme also mandates that a defendant who has regained
competence or who is not likely to regain competence be returned to the court
within 10 days. (§§ 1370, subd. (b)(1)(A), 1372, subd. (a)(3)(C).) Examining



                                        28
the speedy restoration to competence requirement, the 10-day return
requirement, and the 90-day reporting requirement, the trial court here
reasonably concluded that “Section 1370 reveals a legislative intent to
prevent undue confinement of incompetent defendants who cannot be
returned to competence and to promote speedy restoration to mental
competence of those who can.”
      The court also considered these statutory timelines in conjunction with
the “entire statutory scheme for criminal defendants, which affords them
meaningful rights to prompt adjudication of their cases pursuant to the Sixth
Amendment,” and compared the timelines under the IST statutory scheme to
the timelines in our statutes governing civil commitments, including Welfare
and Institutions Code section 5150’s requirement that an initial evaluation
and intervention occur within 72 hours. Further, the trial court relied on
evidence that “[t]he three IST defendants in this case present with a range of
disturbing, untreated symptoms and were ‘left to waste away in jail’ ” while
awaiting placement, and that their symptoms increased in frequency,
duration, and severity while they awaited treatment.14 The trial court’s order
also specifically found that DSH had demonstrated its capacity to treat IST
defendants was not entirely limited by available bed space, because DSH has
access to “a number of innovations,” including JBCT programs and the ability
to offer telehealth services.15 By setting a three-day deadline for DSH to “[a]t


      14   We note DSH challenges none of the court’s factual findings on
appeal.
      15DSH submitted evidence that it was already providing
comprehensive telehealth and remote mental health services to ISTs who
were waiting placement, including ISTs in Solano County, and at the final
hearing, stipulated that it would offer telehealth consults for competency
treatment. Specifically, counsel told the court: “We are voluntarily saying
right now, today, if you, your Honor would like us to agree and stipulate that

                                        29
a minimum,” “evaluate defendant’s condition and determine whether
defendant is suffering from significant cognitive, emotional and/or physical
symptoms of his mental illness which will continue or be exacerbated if
placement does not immediately occur,” and if so, “undertake prompt and
meaningful efforts to treat defendant’s symptoms,” the court was acting
consistently with the intent of the Legislature to promote the speedy
restoration of criminal defendants to competence so that their criminal cases
could be adjudicated.
      Further, in imposing a short deadline for evaluation and
commencement of treatment, the court was considering not just the
importance of the statutory mandate for “speedy” restoration of competence
and the 90-day reporting requirement but examining IST defendants’ due
process rights to timely treatment. We have explained above the liberty
interest that IST defendants have in being held no longer than reasonable to
restore competency, and that their continued restraint must be justified by
progress toward that goal. (Jackson v. Indiana, supra, 406 U.S. at p. 738.)
In setting deadlines for treatment and admission of IST defendants, courts
properly weigh “the liberty interests of the defendants against the interests of
the government.” (Stiavetti, supra, 65 Cal.App.5th at p. 725; Loveton, supra,
244 Cal.App.4th at pp. 1043–1044 [trial court’s setting of transfer deadline
based on evidence in the record and balancing of interests did not violate


we will offer TeleHealth for psychopharmacological consults, done. DSH is
in. We would also say we’re offering TeleHealth consults for evaluations
remotely, which would be the exact same thing someone would do if they
came to a physical location and they would have that evaluation. You want
to have that, we will, today, stipulate, agree, and otherwise offer to have
TeleHealth evaluations for competency treatment remotely. That is not to
say that the full course of treatment can be done remotely. It can not [sic].
But we will make that offer and give that today.”


                                      30
separation of powers]; Craft v. Superior Court (2006) 140 Cal.App.4th 1533,
1545 [commitment and treatment are intertwined rationales for suspending
criminal proceedings against an IST defendant].) That is precisely what the
trial court did here.
      As we have explained, we see no indication on this record that the trial
court violated separation of powers principles at the time it issued its order
requiring DSH to evaluate the condition of IST defendants in its care within
72 hours and undertake prompt and meaningful treatment of any significant
symptoms. That said, as noted above, the Legislature has recently passed
and amended legislation establishing a program for the evaluation of IST
defendants awaiting admission to DSH facilities. As we will discuss in the
next section, these recent changes do appear to conflict with the 72-hour
evaluation and treatment component of the trial court’s standing order, and
thus require us to vacate those portions of the order and remand for the trial
court to reconsider its order in light of the new amendments.
      Finally, we reject DSH’s argument that the trial court’s order requiring
DSH to provide weekly reports and a treatment plan to the trial court in the
event DSH anticipates it will not be able to place an IST defendant in a DSH
facility within 28 days violates separation of powers principles. DSH asserts
that the only statutorily prescribed reports DSH is required to provide the
court are the 90-day progress report (§ 1370, subd. (b)(1)), a report every six
months thereafter if defendant has not regained competence (ibid.), and an
evaluation report authorized by Welfare and Institutions Code
section 4335.2. By requiring a treatment plan and weekly reports, DSH
contends the trial court is “rewriting the statutory obligations of [DSH] for all
IST defendants in Solano County.”




                                       31
      For the reasons we have already addressed, however, we conclude these
provisions of the trial court’s order do nothing to infringe on the
constitutional sphere of the Legislature. First, we agree with the Stiavetti
court’s analysis that the maximum constitutionally permissible time for DSH
to delay substantive restoration of competency services is 28 days. (Stiavetti,
supra, 65 Cal.App.5th at p. 730.) DSH does not disagree with this holding,
and in fact contends the trial court should be bound by Stiavetti. The trial
court’s order requiring a treatment plan and weekly updates on DSH’s
progress toward providing constitutionally mandated substantive competency
restoration services does nothing to change or impair existing statutory
reporting requirements; rather it is an appropriate mechanism to monitor
DSH’s efforts to comply with the law. (See, e.g., Trueblood I, supra,
101 F.Supp.3d at pp. 1024–1025 [establishing reporting requirements to
ensure compliance with court’s injunction].) In placing these requirements,
the court is not rewriting the statute, but compelling obedience to the court’s
judgment protecting IST defendants’ constitutional rights to treatment. That
is an entirely appropriate exercise of the court’s jurisdiction. (People v. Hahn
(2017) 16 Cal.App.5th 349, 352 [court may compel obedience to lawful
orders]; Fairfield v. Superior Court of Los Angeles County (1966)
246 Cal.App.2d 113, 120 [“Every court has power ‘[t]o compel obedience to its
judgments, orders and process’ in an action or proceeding before it, and to use
all necessary means to carry its jurisdiction into effect, even if those means
are not specifically pointed out in the code.”].)
      Moreover, the trial court’s requirement that DSH develop and share
treatment plans when it will exceed the constitutionally permissible
maximum amount of time that an IST defendant can be held without
treatment furthers the intent of the Legislature rather than contravenes it.



                                        32
The Legislature has shown that it is concerned with the delays in treatment
of IST defendants, by passing legislation authorizing reevaluations of IST
defendants and, most recently, eliminating entirely any limitation on the
amount of time an IST defendant must wait before being considered by DSH
for reevaluation.16 (Stats. 2021, ch. 143, § 351; Stats. 2022, ch. 47, § 53.)
Among the legislative goals expressly stated in Welfare and Institutions Code
section 4335.2 are: “[t]o reduce the growing list of IST defendants awaiting
placement to a department facility for competency restoration treatment,”
and “[t]o offer expert medication consultation and technical assistance to
local sheriffs to support effective use of psychotropic medications and
stabilization of IST defendants awaiting placement to a department facility.”
(Welf. & Inst. Code, § 4335.2, subd. (b)(2), (6).) Moreover, Assembly Bill 133
authorized the creation of an IST Solutions Workgroup, with the express aim
of “confront[ing] the crisis of individuals found incompetent to stand trial
(IST) . . . in recognition of the importance of these defendants who are
committed to the State Department of State Hospitals to begin receiving
competency treatment as soon as practicable . . . .” (Welf. & Inst. Code,
§ 4147, subd. (a), italics added.) To that end, the Legislature authorized the
IST Solutions Workgroup to consider recommendations that, among other
things, “[r]educe the total number of felony defendants determined to be
IST,” “[r]educe the lengths of stay for felony IST patients,” and “[s]upport
felony IST defendants to receive early access to treatment before transfer to a
restoration of competency treatment program to achieve stabilization and
restoration of competency sooner.” (Id., subd. (e)(1)–(3).) The trial court’s

      16 Indeed, DSH notes in its supplemental brief that Senate Bill 184’s
elimination of the 60-day requirement for reevaluations of IST defendants
was “directly responsive to Stiavetti’s establishment of 28 days as the
‘constitutional outer limit for commencement of substantive services.’ ”


                                        33
efforts to compel DSH to comply with a statewide maximum constitutional
deadline for delivery of substantive competency restoration services is
consistent with this legislative intent and does not violate the separation of
powers doctrine.
E. Recent Statutory Changes
      As already discussed, in 2021 and 2022, the Legislature enacted new
legislation, which, among other things, added section 4335.2 to the Welfare
and Institutions Code, allowing DSH to conduct “reevaluations” of IST
defendants after the initial commitment order.17 Under Welfare and
Institutions Code, section 4335.2, subdivision (c), DSH has the “authority and
sole discretion” to conduct such reevaluations. Moreover, the statute
provides, “At the sole discretion of the department, the department clinician
or contracted clinician may conduct in person, or video telehealth,
evaluations of IST defendants at the local jail for those IST patients awaiting
admission to the department.” (Welf. & Inst. Code, § 4335.2, subd. (c), italics
added.) In the first version of this legislation, effective July 27, 2021, DSH
was required to conduct such reevaluations only for IST defendants that had
been waiting at least 60 days for admission to a DSH facility. (Stats. 2021,
ch. 143, § 351.) The 2022 amendment, effective June 30, 2022, eliminated the
60-day requirement and now provides DSH can conduct reevaluations and in-
person or telehealth evaluations at any time. (Welf. & Inst. Code, § 4335.2,
subd. (c), as amended by Stats. 2022, ch. 47, § 53.) We asked the parties to

      17As DSH explains in its supplemental brief, while the statute uses the
term “reevaluations,” the assessment performed by DSH constitutes the “first
engagement with an IST defendant by DSH personnel.” DSH contends the
assessment is referred to as a “reevaluation” because all IST defendants
awaiting admission to a state hospital have been previously evaluated for
competency by local alienists. (See § 1370, subd. (a)(2).) Chunn does not
dispute this characterization.


                                       34
submit supplemental briefing addressing the impact of these provisions on
the trial court’s standing order in this case.18
      Both parties agree that the new legislation conflicts with the trial
court’s order that DSH must evaluate IST defendants within 72 hours of the
commitment order.
      In interpreting statutory language, our “ ‘fundamental task . . . is to
determine the Legislature’s intent so as to effectuate the law’s purpose.
[Citation.]’ [Citation.] ‘Because the statutory language is generally the most
reliable indicator of that intent, we look first at the words themselves, giving
them their usual and ordinary meaning.’ ” (People v. Ruiz (2018) 4 Cal.5th
1100, 1105.) Here, the express language of Welfare and Institutions Code
section 4335.2 makes clear that DSH has the “authority and sole discretion”
to order reevaluations of IST defendants, including “sole discretion” to
conduct in-person or telehealth “evaluations.” (Welf. & Inst. Code, § 4335.2,
subd. (c).) The plain meaning of this language suggests that DSH has
exclusive authority to decide whether, when, and how it will conduct
“evaluations” (or “reevaluations”). This clear directive appears to conflict
with the trial court’s command that DSH “evaluate” defendants within 72
hours of the commitment order.
      On the other hand, the trial court made clear in its standing order that
it was concerned not just with “the appropriateness of an ‘IST waitlist’ and
placement delays associated therewith” but a separate question not
addressed by recent litigation, viz., “Assuming delays in placement following
a commitment order to DSH, is DSH responsible for patient care pending

      18After we requested supplemental briefing, the Legislature again
amended Welfare and Institutions Code section 4335.2, effective
September 29, 2022, but the changes have no impact on the issues raised in
this appeal. (Stats. 2022, ch. 738, § 12.)


                                        35
placement?” (Italics omitted.) The court observed that “[m]ost importantly,
commitment must include an obligation for DSH to attempt to treat the
symptoms and ease the suffering of these IST defendants. If it cannot do so
in state hospitals, it must assume prompt responsibility for symptom
management in the meantime.”
      While the new statutory language appears to preclude the trial court
from issuing orders that direct DSH to exercise its discretion to conduct
evaluations of IST defendants within 72 hours, the trial court may be able to
craft other orders that address the needs of IST defendants for ameliorative
care pending placement and DSH’s responsibility to provide such care once it
has received the commitment packet from the court. (See, e.g., United States
v. Brandreth-Gibbs (W.D.Wn. 2021) 2021 WL 764771 [noting IST defendant
was receiving mental health services to stabilize his condition while waiting
transfer to appropriate facility; government had obligation “to monitor
defendant’s condition and take necessary actions to properly care for its
ward” while awaiting full competency restoration services].) Accordingly, we
reverse the portion of the standing order requiring that DSH evaluate IST
defendants within 72 hours and remand for the trial court to consider
whether further modification of its standing order is necessary in light of the
recent statutory changes.19 (Code Civ. Proc., § 533 [court may modify or


      19 We note on remand the trial court may also wish to reconsider its
order requiring that “placement in a DSH facility must occur within 7 days” if
DSH “fails or declines to assess and undertake meaningful treatment . . .
within 72 hours . . . .” That aspect of the order does not appear to account for
California Code of Regulations, title 9, section 4710, subdivision (a), which
requires that IST defendants be admitted from the statewide waitlist based
on their date of commitment subject to consideration of specific factors.
Although DSH cites this regulation in a footnote in the factual background
section of its opening brief, it does not expressly argue the trial court’s order
conflicted with this regulation, and accordingly, we did not address the issue

                                       36
dissolve an injunction based on material change in the law]; see Brewer,
supra, 235 Cal.App.4th at pp. 142–143 [remanding for reconsideration of
motion to set aside standing order based on changes in the law].)
      In his supplemental letter brief, Chunn asserts the trial court properly
found the 72-hour evaluation and stabilization treatment provision “is
necessary in order to protect the due process rights of IST defendants to
freedom from incarceration and to restorative treatment and to ensure that
IST defendants are not languishing in conditions that violate ‘concepts of
dignity, civilized standards, humanity and decency,’ ” and asks us to
determine that Welfare and Institutions Code section 4335.2 is
unconstitutional as written to the extent it grants “sole discretion” to the
DSH to conduct evaluations.
      We decline Chunn’s invitation to consider whether Welfare and
Institutions Code section 4335.2 is unconstitutional at this late stage in the
proceedings when raised for the first time in a supplemental letter brief.20
(See, e.g., People v. Punzalan (2003) 112 Cal.App.4th 1307, 1312 [a
supplemental brief is “not the place . . . to try to reframe the issues on
appeal”]; Lagatree v. Luce, Forward, Hamilton & Scripps (1999)


in this opinion. The parties may address this issue as appropriate with the
trial court on remand.
      20 We note Chunn cursorily addressed “the recent passage” of Welfare
and Institutions Code section 4335.2 in his respondent’s brief, but did not
raise an argument that the statute was unconstitutional. Nor does Chunn
explain in his supplemental brief whether he is asserting a facial or as-
applied challenge to the statute. (See Tobe v. City of Santa Ana (1995)
9 Cal.4th 1069, 1084 [a facial constitutional challenge considers only the text
of the measure itself, while an as-applied challenged seeks relief from a
specific application of a facially valid statute or an injunction against future
application in the allegedly impermissible manner it is shown to have been
applied in the past].)


                                        37
74 Cal.App.4th 1105, 1136, fn. 30 [party cannot raise new issue for first time
in supplemental letter brief].) Chunn argues that the only discernible state
interest supporting the Legislature’s decision to grant DSH sole discretion to
determine whether to reevaluate an IST defendant is “to save money and to
promote administrative convenience.” Of course, DSH has not had an
opportunity to brief the issue and we do not know, and will not anticipate,
what arguments they might make in this regard. More importantly, in
determining the necessity for and scope of relief in issuing a permanent
injunction, it is for the trial court in the first instance to weigh the evidence
and the competing interests. (Stiavetti, supra, 65 Cal.App.5th at p. 706.) The
trial court is best positioned to reconsider its standing order in light of the
substantial changes to the statutory scheme and the Stiavetti decision, and it
may address any argument properly raised and briefed by the parties about
the constitutional impediments to orders it might make at that time. (See,
e.g., C.S. v. Superior Court (2018) 29 Cal.App.5th 1009, 1039 [declining to
reach merits of argument about constitutionality of newly amended statute
when appellate court was remanding matter to trial court]; Trueblood II,
supra, 822 F.3d at p. 1046 [remanding for trial court to consider effect of
state statutory amendment and whether it would “pass constitutional
muster”].)
F. County Jail Conditions
      In its opening brief, DSH notes that the trial court’s order “provides a
detailed, case-specific accounting of how extended confinement in county jail
without mental health treatment can adversely affect IST defendants.”
However, it argues, “the court’s concerns about inadequate mental health
treatment in the county jail are misdirected in this case, as DSH has neither
control over nor responsibility for county jail conditions.” DSH then



                                        38
summarizes the statutory and regulatory obligations imposed on county jails
to provide care for IST defendants. In its reply brief, DSH argues that local
officials play a critical role in the IST framework and can and should be made
to take steps to improve conditions for IST defendants awaiting treatment
while in their custody.
      It is not clear to us what DSH is arguing. The condition of IST
defendants in county jail awaiting treatment is highly relevant to the issues
in this case. (See, e.g., Stiavetti, supra, 65 Cal.App.5th at p. 725 [discussing
effect of prolonged incarceration in county jails while awaiting treatment,
which often delays return to competence]; Oregon Advocacy Center v. Mink,
supra, 322 F.3d at pp. 1106–1107, 1120 [discussing “the most relevant
undisputed findings” regarding conditions in county jail and summarizing
harms IST defendants suffer in county jail while awaiting admission to state
hospital]; Trueblood I, supra, 101 F.Supp.3d at pp. 1017–1018 [discussing
deleterious effect of correctional environment on people with confirmed or
suspected mental illness and how prolonged incarceration exacerbates
mental illness].) To the extent DSH contends “the court’s concerns about
inadequate mental health treatment in the county jail are misdirected,” we
see no indication that the trial court imposed inappropriate orders based on
those concerns or otherwise abused its discretion, nor does DSH point to any
specific portion of the order reflecting that it did. To the extent DSH argues
local jail officials must perform their statutory and regulatory duties, that is
outside the scope of this proceeding. The trial court did not abuse its
discretion by discussing in its standing order the conditions of IST defendants
in county jail awaiting competency restoration treatment.




                                       39
G. Sanctions
      In its standing order, the trial court ordered the imposition of monetary
sanctions of up to $1,500 per day against DSH for noncompliance with its
order pursuant to Code of Civil Procedure section 177.5. DSH argues this
was error because the language, legislative history, and judicial
interpretations of section 177.5 indicate that sanctions are limited to $1,500
for each individual IST defendant, not $1,500 each day for each defendant.
Chunn “reluctantly agrees.”
      “ ‘ “ ‘As in any case involving statutory interpretation, our fundamental
task . . . is to determine the Legislature’s intent so as to effectuate the law’s
purpose. [Citation.] We begin by examining the statute’s words, giving them
a plain and commonsense meaning.’ ” ’ ” (People v. Gonzalez (2017) 2 Cal.5th
1138, 1141.) If the language of the statute is clear and unambiguous, there is
no need for judicial construction and our task is at an end. If the language is
reasonably susceptible of more than one meaning, however, we may examine
extrinsic aids such as the apparent purpose of the statute, the legislative
history, the canons of statutory construction, and public policy. (Even Zohar
Construction & Remodeling, Inc. v. Bellaire Townhouses, LLC (2015)
61 Cal.4th 830, 838; People v. Arias (2008) 45 Cal.4th 169, 177.)
      Code of Civil Procedure section 177.5 states: “A judicial officer shall
have the power to impose reasonable money sanctions, not to exceed fifteen
hundred dollars ($1,500), notwithstanding any other provision of law,
payable to the court, for any violation of a lawful court order by a person,
done without good cause or substantial justification.” On its face, the plain
language of the statute limits a sanctions award to $1,500 and does not
include any reference to successive, per-day sanctions or state whether each
day of noncompliance with a court order would allow for a separate violation



                                        40
within the meaning of the statute. (See 2 Witkin, Cal. Procedure (6th ed.
2022 Update) Courts, § 228 [Code Civ. Proc., § 177.5 authorizes “reasonable
sanctions, up to $1,500 . . . for any violation of a lawful court order” by a
witness, party, or party’s attorney]; cf. Civ. Code, § 789.3, subd. (c)(2) [“Any
landlord who violates this section shall be liable to the tenant in . . . [¶] . . .
[¶] . . . [a]n amount not to exceed one hundred dollars ($100) for each day or
part thereof the landlord remains in violation of this section.”]; Pub. Util.
Code, § 2108 [“Every violation of the provisions . . . of any order . . . of the
commission, by any corporation or person is a separate and distinct offense,
and in the case of a continuing violation each day’s continuance thereof shall
be a separate and distinct offense.”].)
      In People v. Hooper, supra, 40 Cal.App.5th 685, Division Four of this
District considered whether the trial court could impose daily monetary
sanctions under Code of Civil Procedure section 177.5 against DSH to
compensate the county for the costs of housing IST defendants when DSH
failed to admit IST defendants within 60 days. (Hooper, at p. 690.) There,
the trial court had imposed 11 written sanctions orders of $1,500 each for 11
defendants, resulting in a total of $16,500 in sanctions. (Id. at p. 688.) The
Hooper court determined that under the statute, the amount of the sanction
only needed to be “reasonable and within the $1,500 limit” of section 177.5.
(Hooper, at p. 695.) Because the trial court’s orders did not exceed the
statutory maximum of $1,500 and DSH failed to show they were
unreasonable, the court upheld the sanctions. (Ibid.; see Kareem A., supra,
46 Cal.App.5th at pp. 69, 81 [affirming sanctions award of $1,500 per
defendant against DSH for delays in admitting IST defendants]; Aguirre,
supra, 64 Cal.App.5th at pp. 658, 670 [upholding $34,000 sanctions award as
to 31 defendants in San Joaquin County].)



                                          41
      As both parties agree, to the extent the statutory language is
ambiguous, the legislative history suggests that the Legislature intended to
strictly limit the amount of sanctions permitted under the statute to $1,500.21
In the original draft of Assembly Bill No. 3573 (1981–1982 Reg. Sess.)
(Assem. Bill 3573), the proposed statutory language did not include any
limitation on the amount of sanctions the court could order. (Assem.
Bill 3573, § 1, as introduced Mar. 15, 1982.) Thereafter, the Assembly
amended the bill to include the $1,500 limit. (Assem. Amend. to Assem.
Bill 3573 (1981–1982 Reg. Sess.) May 3, 1982, § 1.)
      Further, a Senate Judiciary Committee report analyzing Assembly
Bill 3573 discussed existing options for enforcement of courtroom rules. One
of the options it highlighted was “[c]oercive contempt,” which aims to correct
bad acts or omissions that violate court orders. (Sen. Com. on Judiciary,
Analysis of Assem. Bill 3573 (1981–1982 Reg. Sess.) as amended May 3, 1982,
pp. 3–4.) This was typically done, the report explained, “through imposition
of a fine of so-much-per-day until the contemnor agrees to obey.” (Id. at p. 4.)
However, despite this reference to per-day contempt sanctions, the report
does not indicate that Code of Civil Procedure section 177.5 was to operate in
a similar fashion. (Sen. Com. on Judiciary, Analysis of Assem. Bill 3573,
supra, p. 4.) To the contrary, the report repeatedly referenced the proposed
statute’s plain language, noting that sanctions would be permissible “up to
$1,500.” (Id. at pp. 5, 7.)




      21 DSH filed a request for judicial notice, which Chunn has not opposed,
asking that we take judicial notice of the certain documents pertaining to the
legislative history of Code of Civil Procedure section 177.5. We grant the
unopposed request for judicial notice. (Evid. Code, §§ 452, subds. (c) & (h),
459, subd. (a).)


                                       42
      In light of the plain language of the statute, judicial interpretations,
and the legislative history, we conclude the trial court’s order must be
modified to limit any sanctions under Code of Civil Procedure section 177.5 to
$1,500 per defendant, not $1,500 per day.
H. Remand
      Although we must remand this matter for the trial court to modify and
reconsider aspects of its ruling, we recognize and appreciate the substantial
time and careful effort the court put into these proceedings and its thorough
and thoughtful written order.
      As we have already noted, the trial court’s standing order must be
modified in at least two respects. First, paragraph 1 on page 33 of the
standing order issued February 26, 2021, should be modified to state that
“each Solano County IST defendant shall be deemed committed to the care of
DSH upon receipt by DSH of the commitment packet described in Penal Code
section 1370, subdivision (a)(3), whether or not the packet is complete.” (See
Stiavetti, supra, 65 Cal.App.5th at pp. 721–723.) Second, the court may not,
consistent with Code of Civil Procedure section 177.5, impose sanctions of up
to $1,500 per day for violation of its order, but may only impose sanctions of
up to $1,500 per IST defendant.
      Beyond these modifications, we have also discussed that recent
statutory changes require the trial court to reconsider other aspects of its
standing order. We conclude that the court is precluded from ordering DSH
to evaluate IST defendants within 72 hours of transfer of responsibility to
DSH based on language in Welfare and Institutions Code section 4335.2 that
gives DSH “authority and sole discretion” to conduct reevaluations of IST
defendants. (Welf. & Inst. Code, § 4335.2, subd. (c).) Accordingly, we vacate
paragraphs 2 and 4 on page 33 of the standing order. We will remand,



                                       43
however, for the trial court to reconsider whether additional changes to its
standing order may be appropriate, taking into account the 28-day maximum
constitutional limit for the commencement of substantive competency
restoration services announced in Stiavetti and the recent amendments to the
statutory scheme granting DSH “authority and sole discretion” to conduct
reevaluations. As we have noted, the trial court may consider whether there
are additional orders it may make, consistent with the statutory scheme and
constitutional due process, to ensure that DSH is fulfilling its obligations
with respect to care and ameliorative treatment for IST defendants awaiting
the commencement of substantive competency restoration services. Finally,
we affirm those aspects of the trial court’s order regarding specific steps DSH
must take when placement in a DSH facility is not anticipated to occur
within 28 days of the transfer of responsibility, including development of a
written remediation plan to actively treat significant symptoms, continuation
of such treatment, and weekly written reporting as outlined in paragraphs 5
to 7 on pages 33 and 34 of its standing order.
                             III. DISPOSITION
      The judgment is affirmed in part, reversed in part, and the case is
remanded for reconsideration and modification of the standing order in light
of the statewide constitutional deadline announced in Stiavetti and the
relevant statutory changes as discussed in this opinion.




                                       44
                                            MARGULIES, ACTING P. J.


WE CONCUR:



BANKE, J.



DEVINE, J.




A162583
In re Chunn




      
       Judge of the Contra Costa County Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California Constitution.


                                       45
Trial Court:     Solano County

Trial Judge:     Hon. Daniel J. Healy

Counsel:

Rob Bonta, Attorney General, Cheryl L. Feiner, Assistant Attorney General,
Gregory D. Brown and Kevin L. Quade, Deputy Attorneys General for
Appellant Department of State Hospitals.

Michele E. Kemmerling for Petitioner and Respondent.




                                    46